Citation Nr: 1128542	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine, to include the issue of a rating in excess of 20 percent prior to March 8, 2007.

2.  Entitlement to a rating in excess of 10 percent for mechanical upper back pain syndrome.

3.  Entitlement to service connection for leg pain, claimed as secondary to service-connected cervical spine disability.

4.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disability manifested by anxiety and depression, claimed as depressive psychosis and bipolar/dysthymia disorder and claimed as secondary to service-connected cervical spine and mechanical upper back pain syndrome.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to a combined rating higher than 40 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to August 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2004 and May 2007 rating decisions. 

Service connection for an acquired psychiatric disability manifested by anxiety and depression, claimed as depressive psychosis and bipolar/dysthymia disorder, was previously denied in a May 2002 rating decision.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue is appropriately captioned as above.  

The Board notes that in a May 2007 rating decision, the RO granted an increased rating of 30 percent for the Veteran's service-connected degenerative disc disease of the cervical spine disability, effective March 8, 2007 (the date of the VA examination that revealed objective evidence for an increased rating of 30 percent disabling).  The Veteran disagreed with the amount of the rating for his cervical spine disability increase and the earlier effective date of the grant of the increased rating.   See June 2007 "Appeal to the Board of Veterans Appeals," VA Form 9; June 2007 "Statement in Support of Claim," VA Form 21-4138.  Although the Veteran was awarded a higher rating, such disability rating is less than the maximum available rating; thus, the issues of entitlement to higher ratings for degenerative disc disease of the cervical spine disability remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, such issues are as captioned above.  

The Board also notes in his June 2007 "Appeal to the Board of Veterans Appeals" (VA Form 9), the Veteran indicated that he disagreed with the effective date of the increased rating of 30 percent for his service-connected cervical spine disability and requested "an effective date of November 14, 2002," the date of his claim.  See also June 2007 "Statement in Support of Claim," VA Form 21-4138.  The RO developed and adjudicated this statement as a separate issue of entitlement to an effective date prior to March 8, 2007, for a 30 percent disability rating of degenerative disc disease of the cervical spine.  See March 2009 Statement of the Case.  However, the Board construes this statement as continued disagreement with the RO's assignment of a 20 percent rating for service-connected degenerative disc disease of the cervical spine prior to March 8, 2007.  In essence, the Veteran's claim for an effective date prior to March 8, 2007, for a 30 percent disability rating of degenerative disc disease of the cervical spine is the same claim as entitlement to an increased rating in excess of 20 percent disabling for service-connected degenerative disc disease of the cervical spine, prior to March 8, 2007.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board has appropriately modified the issues in this case as described.

The Board further notes that the Veteran submitted additional evidence consisting of a February 2009 private treatment record from Kaiser Permanente and a February 2009 VA treatment record after the issuance of the March 2009 statement of the case and March 2009 supplemental statement of the case.  Subsequently, in a June 2010 statement, the Veteran waived agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).
The issues of entitlement to service connection for hyperlipidemia and erectile dysfunction have been raised by the record (see June 2007 "Statement in Support of Claim," VA Form 21-4138 (Claim)), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action

Service connection for an acquired psychiatric disability, service connection for leg pain, a rating in excess of 10 percent for service-connected mechanical upper back pain syndrome and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 8, 2007, the Veteran demonstrated only mild limitation of motion in his cervical spine as the range of motion in his cervical spine greatly exceeded 15 degrees of forward flexion, even contemplating functional limitation such as pain.

2.  The Veteran has not been prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome in his cervical spine.

3.  No evidence has been submitted suggesting that the Veteran has ankylosis in his cervical spine.  

4.  A compensable neurologic disability has not been linked to the Veteran's cervical spine disability.

5.  The competent medical evidence does not show that the Veteran's service-connected cervical spine disability is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required in this matter.  Further, evidence of unemployability is not raised by the record.         

6.  In a May 2002 rating decision, the RO denied service connection for a disability manifested by anxiety and depression; the Veteran was provided notice of the decision and of his appellate rights, but he did not appeal.

7.  The evidence received since the RO's May 2002 rating decision is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disability.  

8.  The Veteran's 40 percent rating was correctly assigned.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a cervical spine disability, to include a rating in excess of 20 percent prior to March 8, 2007, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010). 

2.  The RO's unappealed May 2002 decision that denied service connection for a disability manifested by anxiety and depression is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

3.  Evidence received since the RO's May 2002 rating decision is new and material; the claim of entitlement to service connection for an acquired psychiatric disability is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

4.  The criteria for a rating in excess of 40 percent was not met at the time the Veteran appealed the propriety of the rating that was assigned.  38 C.F.R. § 4.25.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The VCAA duty to notify pertinent to the Veteran's increased rating and service connection claims was satisfied by a December 2003 letter.  This letter fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his claims; and of the Veteran's and VA's respective duties for obtaining evidence.  An August 2006 attachment to the notice letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473.  While the August 2006 letter was issued after the initial rating decision in October 2004, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2006 letter was issued, the Veteran's increased rating and service connection claims were readjudicated in the May 2007 Statement of the Case (SOC) and June 2007 Supplemental Statement of the Case (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured.    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), post-service VA and private medical records, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159 (c).  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

Additionally, the evidence of record contains VA examination reports from April 2004 and March 2007 regarding his service-connected cervical spine disability.  

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran's cervical spine disability is currently rated at 30 percent under 38 C.F.R. § 4.71a, DC 5243.  During much of the Veteran's appeal, his cervical spine disability was rated at 20 percent under Diagnostic Code 5293; however, in a May 2007 rating decision the RO increased the Veteran's rating for his cervical spine to 30 percent, effective March 8, 2007, the date medical evidence first showed that the Veteran's cervical spine disability had worsened.

During the course of the Veteran's appeal, the regulations for rating disabilities of the cervical spine were revised effective September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  All applicable versions of the rating criteria have been considered, but the new criteria may only be applied as of their effective date (i.e., at no earlier date).  See VAOPGCPREC 3-2000.  At that time, VA also reiterated changes, which were effective September 23, 2002, to Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for intervertebral disc syndrome (IDS).  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  

At the time the Veteran's claim was received in November 2002, ratings for disabilities of the cervical spine were assignable under several different diagnostic codes.

Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

A rating in excess of 30 percent was not available for a cervical spine disability unless it was shown that there was unfavorable ankylosis of the cervical spine. 

Alternatively, intervertebral disc syndrome was rated based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  A 40 percent rating is assigned when incapacitating episodes requiring bed rest having a total duration between four and six weeks or more.  A 60 percent rating is assigned when incapacitating episodes have a total duration of six weeks or more.  

As noted, the schedule for rating disabilities of the spine was revised, effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The revised regulations provide that intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

As such, as an alternative to rating based on incapacitating episodes of intervertebral disc syndrome, a rating could be assigned based on the General Rating Formula for Diseases and Injuries of the Spine.  Under this criteria, a 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less, or when there is favorable ankylosis of the entire cervical spine.  

Normal range of motion of the cervical spine is 0 to 45 degrees forward flexion, 0 to 45 degrees extension, 0 to 45 degrees right and left lateral flexion and 0 to 80 degrees left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  

In addition to orthopedic considerations, the revised regulations also provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Discussion

The Veteran contends that his cervical spine disability is worse than it is currently evaluated.

In April 2004, the Veteran underwent a VA examination, at which he complained of neck and low back pain since service with worsening pain and radiation.  The examiner noted that the Veteran's posture and gait were normal and the Veteran did not require any assistive device for ambulation.  The examiner stated that an examination of the cervical spine revealed no evidence of radiating pain on movement with no evidence of muscle spasm or tenderness.  Upon physical examination, range of motion was noted as 45 degrees of forward flexion with pain at 40 degrees, 45 degrees of extension with pain at 40 degrees, 40 degrees of right and left lateral flexion with pain at 35 degrees, and 60 degrees of right and left lateral rotation with pain at 60 degrees.  Range of motion was limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  The examiner noted no ankylosis.  

Neurological examination of the upper extremities showed normal motor and sensory and reflex testing.  

Prior to March 8, 2007, the claims folder contains no other evidence of range of motion testing of the Veteran's cervical spine.  The Board notes that the claims folder also contains various private treatment records, including treatment at Kaiser Permanente Cumberland; however, such treatment records relate only to the Veteran's complaints of low back pain and radiation and not the Veteran's cervical spine disability.  

Reviewing the range of motion test that is of record prior to March 2007, the Veteran demonstrated significant cervical spine motion as he reached nearly full range of motion, albeit with some pain toward the end of the range of motion.  However, even considering the range of motion without pain, the Veteran still was able to demonstrate 40 degrees of both flexion and extension.  As such, the evidence simply does not support a finding that the range of motion of the Veteran's cervical spine should be described as severe.  In fact based on the evidence, there is some question whether the "moderate" limitation of motion would even be justified.  

Under the revised criteria, a rating in excess of 20 percent is also not available based on limitation of motion prior to March 2007, as it was not shown that the forward flexion in the Veteran's cervical spine was limited to 15 degrees or less.  As noted the Veteran demonstrated forward flexion to 45 degrees with pain at 40 degrees.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the examiner in 2004 found specifically that range of motion in the Veteran's cervical spine was limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  However, even then, pain on flexion only began at 40 degrees, well in excess of the 15 degrees that would be required for a higher rating.  For the same reason a finding of severe limitation of motion of the cervical spine is not warranted, even in contemplating functional limitation such as pain.

The Board notes that the evidence does reveal MRI evidence of degenerative disc disease of the cervical spine.  See March 6, 2006 MRI Cervical Spine Report.  However, the evidence of record does not show that the Veteran has been prescribed bed rest by a physician for at least 4 weeks during a 12 month period at any time during the course of his appeal to treat incapacitating episodes of intervertebral disc syndrome in his cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, a higher rating under Diagnostic Code 5243 is not warranted.  
  
There are also no objective neurological or other manifestations related to the service-connected cervical spine disability that require consideration and a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1; see also April 2004 C&P Spine Examination Report (noting leg pain and weakness associated with the low back and neurological examination within normal limits).  Although the Veteran complained of radiating pain due to his cervical spine disability, neurological examination was normal and there is no evidence of cervical radiculopathy in the evidence of record.  For example, at the 2004 VA examination, motor, sensory and reflex testing were all normal with regard to the Veteran's upper extremities.  Therefore a separate neurologic rating is not warranted prior to March 2007. 

Effective in March 2007, the Veteran's rating for his cervical spine was increased to 30 percent, based on findings made at a VA examination.  

At the March 2007 VA examination, the Veteran reported that his neck pain did affect his activities of daily living, but he was not able to explain which activities were affected.  The Veteran did not use any specific neck brace.  The examiner stated that the Veteran's neck pain was diffusely about the neck to include the midline as well as the paraspinous region.  The Veteran reported some radiation, particularly to the right arm and fingers.  The examiner found no incapacitating episodes of intervertebral disc syndrome in the past 12 month period.  The inspection of the Veteran's neck was within normal limits.  The Veteran demonstrated forward flexion to 15 degrees.  On repetitive motion, the range of motion decreased to 0 degrees for forward flexion.

As such, these findings satisfy the highest rating criteria for limitation of motion of the cervical spine under either version of the rating criteria; and the 30 percent rating based on these findings was correctly assigned.  It is noted that where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown , 10 Vet. App. 80 (1997).  As such, these diagnostic codes will not specifically be discussed.

The Board also considered whether a rating in excess of 30 percent could be assigned based on either incapacitating episodes of intervertebral disc syndrome or on neurologic symptoms.  However, the examiner in 2007 specifically found that the Veteran had not experienced any incapacitating episodes of intervertebral disc syndrome in the past year, and a review of the Veteran's medical records similarly fails to show that he had at least four weeks of prescribed bed rest during any year of his appeal.

With regard to a neurological rating, while the Veteran complained of some radiating pain, the examiner in 2007 specifically found no evidence to suggest cervical radiculopathy.  

In May 2007, the Veteran was assessed with cervical spine radiculopathy by Dr. Mobley.  He had presented with complaints of neck pain for the past several weeks with numbness, weakness, and tingling in the arms.  However, on testing, anterior flexion of the neck did not cause electric shock down the spine.  Moreover, deep tendon reflexes of the upper extremities were 2+ (normal).  It is noted that since that time, there has not been additional record showing radiating cervical spine pain.  Moreover, there has not been evidence of any treatment for radiculopathy in the upper extremities.  For example, in November 2008, the Veteran reported having pain in his shoulders, but no mention of cervical spine radiculopathy was made.  The Board places great weight on the findings at the 2007 VA examination.  Here, the Veteran voiced similar complaints as he did to Dr. Mobely, namely radiating pain with numbness, weakness and tingling.  However, at the examination, the examiner conducted a neurologic examination which as noted did not show any cervical spine radiculopathy.  As such, while the Veteran may have some subjective symptoms in his arms, the Board does not find that a separately compensable neurologic disability has been shown with regard to the Veteran's service connected cervical spine disability. 

As noted, a rating in excess of 30 percent may also be awarded for a cervical spine disability if it causes unfavorable ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the examiner in 2004 specifically found no indication of ankylosis.  At both examinations during the course of his appeal, the Veteran was clearly able to move his neck and it is, therefore, not ankylosed.  A review of the Veteran's claims file does not show any finding of cervical spine ankylosis during the course of the Veteran's appeal.

As such, the criteria for a schedular rating in excess of 20 percent prior to March 2007 and 30 percent thereafter have not been met.  Therefore the Veteran's claim is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's cervical spine symptomatology is fully addressed by the respective rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, even if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Although the Veteran reported impaired ambulation for prolonged periods and the effects on his occupation were limiting (see April 2004 C&P Spine Examination Report), the evidence fails to reveal marked interference with employment due to his cervical spine disability.  Further, the evidence fails to show that the disability picture created by the cervical spine disability is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

III.  New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

By way of history, the Veteran initially filed a service connection claim for a disability manifested by anxiety and depression (claimed as chronic borderline personality manifested by anxiety and chronic depression) in June 2000.  See June 2000 "Statement in Support of Claim," VA Form 21-4138.  In a May 2002 rating decision, the RO denied service connection for a disability manifested by anxiety and depression (claimed as chronic borderline personality manifested by anxiety and chronic depression) on the basis that no permanent residual or chronic disabilities subject to service connection are shown by shown by service treatment records or demonstrated by evidence following service.  Because the Veteran did not submit a Notice of Disagreement to initiate appellate review and a Substantive Appeal to perfect an appeal of the RO's May 2002 rating decision, that determination became final, based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  This is the last final decision regarding the Veteran's service connection claim for an acquired psychiatric disability.  The evidence of record when the RO decided the claim in May 2002 included the Veteran's STRs, post-service VA and private treatment records, and statements submitted by or on behalf of the Veteran. 

Evidence associated with the claims file since May 2002 includes additional statements and written argument submitted by or on behalf of the Veteran, as well as post-service VA treatment records including an October 24, 2006 Mental Health Note from Smyrna Clinic, and post-service private treatment records including various treatment records dated in April 2003 and April 2004 from Dr. Tedoff.  

On review, the Board finds that new and material evidence has been received to reopen the service connection claim for an acquired psychiatric disability.  In this regard, the October 24, 2006 Mental Health Note from Smyrna Clinic, which was not of record at the time of the May 2002 rating decision, reveals a diagnosis of dysthmic disorder and suggests that the psychiatric condition (dysthymic disorder) is secondary to service-connected back pain disability.  The evidence also includes statements from the Veteran that he suffered from psychiatric problems since his in-service psychiatric treatment, suggesting a relationship between continuous symptomatology of a psychiatric disability and his in-service psychiatric treatment, which was not of record at the time of the May 2002 rating decision.  See May 2009 "Statement of Representative in Appealed Case."

The Board finds that such evidence, either by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. 3.156(a).  The October 24, 2006 Mental Health Note from Smyrna Clinic and May 2009 "Statement of Representative in Appealed Case," coupled with the previously submitted evidence of record are material in that they reveal a residual disability and continuity of psychiatric symptomatology and suggest a relationship between the Veteran's residual disability/continuity of psychiatric symptomatology and his service and/or service-connected cervical spine disability, and therefore raise a reasonable possibility of establishing the claim.  As such, the Board finds that the October 24, 2006 Mental Health Note from Smyrna Clinic and May 2009 "Statement of Representative in Appealed Case" are considered new and material for the purpose of reopening the service connection claim for an acquired psychiatric disability manifested by anxiety and depression (claimed as depressive psychosis and bipolar/dysthymia disorder and claimed as secondary to service-connected cervical spine and mechanical upper back pain syndrome), and such claim is reopened.     

IV.  Propriety of the 40 percent rating

In the course of the Veteran's appeal, the issue of entitlement to a rating in excess of 40 percent was perfected.  It is clear from a review of the Veteran's claims file that he was seeking a higher disability rating, not that he truly disagreed with the way in which the ratings for his two service connected disabilities were combined.  However, because the issue was perfected to the Board, the Board feels compelled to address it.

In this case, the Veteran is currently rated at 30 percent for a cervical spine disability and at 10 percent for a back disability.  38 C.F.R. § 4.25 provides instruction as to how multiple service connected disability ratings are combined.  In the case of two disabilities rated at 30 percent and at 10 percent, a 40 percent combined rating is appropriate.

For this reason, this issue dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

It is noted that if a higher rating is granted on appeal, or if another disability is found to be service connected at a compensable level, VA will revisit the Veteran's combined disability rating.


ORDER

A rating in excess of 30 percent for a cervical spine disability, to include a rating in excess of 20 percent prior to March 8, 2007, is denied.

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability has been received; to this extent, the appeal is granted.

The issue of a combined rating in excess of 40 percent is dismissed.


REMAND

Although the Board regrets the delay, based on review of the record, the Board finds that further development is necessary prior to analyzing the following claims on the merits: 1) service connection for an acquired psychiatric disability and for a disability manifested by leg pain, 2) entitlement to a TDIU, and 3) a rating in excess of 10 percent for mechanical upper back pain syndrome.  

The Veteran is currently variously diagnosed with a number of psychiatric illnesses including depression/depressive disorder not otherwise specified, dysthymic disorder exacerbated with chronic pain, and atypical personality disorder with predominant borderline features.  

The Veteran claims that his psychiatric disabilities began while he was in service.  In the alternative, the Veteran claims that his psychiatric disabilities are secondary to his service-connected cervical spine and/or mechanical upper back pain syndrome disability. 

The Veteran's service treatment records show that he was treated once in service for depression and anxiety and a diagnosis of borderline personality organization manifested by free-standing anxiety and lack of stable, internalized self-image, was made in June 1987.  However, the Veteran was found psychiatrically fit for duty, and there is no other documentation of any psychiatric complaints, treatment, and/or diagnoses for the remainder of the Veteran's time in military service.  

Although a VA mental health provider assessed the Veteran with dysthmic disorder and suggests that the dysthymic disorder is exacerbated by chronic pain and impliedly secondary to service-connected back pain disability, the mental health provider does not provide any rationale for her implied opinion.  See October 24, 2006 Mental Health Note, Smyrna VA Clinic.  A private psychologist also opined that "a contributory factor in [the Veteran's] depression had appeared to be a chronic back condition."  See July 2004 Private Treatment Letter from Dr. Tedoff.  The Board notes that the use of the words "possible," "may," or "can be," as in this case, makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).    
    
As no other medical opinion regarding the etiology of the Veteran's acquired psychiatric disability is of record, the Board finds that a remand is required to obtain such opinion. 

The Veteran has also sought service connection for bilateral leg pain, which he believes is the result of his service connected cervical spine disability.  It is unclear whether the Veteran actually has a chronic disability that is manifested by leg pain.  For example, November 2006, the Veteran's private doctor assessed him with sciatica.  However, an EMG/NCV in February 2009 was normal.  Additionally, even if it is determined that the Veteran has a chronic disability that is manifested by leg pain, the evidence is unclear as to the etiology of such a condition.  A medical opinion was obtained in 2007 which concluded that the Veteran's cervical spine disability was not the cause of any leg pain.  However, it is also noted that the Veteran is service connected for mechanical upper back pain which has progressed into degenerative disc disease; and it is unclear whether this disability is causing the Veteran's leg pain, or whether it should be attributed to a different cause.  To that end, it is noted that the Veteran's leg pain allegedly began after a post-service injury in 1994 while working for the Postal Service.  At a VA examination in April 2004, the Veteran was assessed with low back radiculopathy, but neurological examination of the lower extremities was normal.  As such, a medical opinion is needed to clarify this issue.
 
With regard to the issue of entitlement to a rating in excess of 10 percent disabling for mechanical upper back pain syndrome, the Board notes that the Veteran last underwent an examination of his mechanical upper back pain syndrome in April 2004.  The examiner indicated that the Veteran's mechanical upper back pain syndrome "has progressed to degenerative joint disease of the lumbar spine.  See id. Review of the Veteran's most recent examination of the spine in March 2007 is negative for any range of motion testing of the lumbar spine or any further evaluation of the Veteran's service-connected mechanical upper back pain syndrome.  There are also contemporaneous statements from the Veteran to the effect that his service-connected mechanical upper back pain syndrome disability (diagnosed as degenerative joint disease of the lumbar spine) has worsened.  See May 2009 "Statement of Representative in Appeals Case," in lieu of VA Form 646.  As such, the evidence of record is inadequate for rating purposes regarding the extent and severity of the Veteran's service-connected mechanical upper back pain syndrome disability.  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected mechanical upper back pain syndrome disability.  VA's duty to assist includes providing a thorough and comprehensive medical examination.  38 C.F.R. § 4.2 (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  
     
In addition, the Veteran's claim of entitlement to a TDIU is found to be inextricably intertwined with the issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Thus, action on the TDIU is deferred pending resolution of the remanded issues.   

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all present treatment for his acquired psychiatric disability and his mechanical upper back disability.  The Veteran should be allowed the opportunity to submit these records himself or to provide VA authorization to obtain any records so identified.  VA should obtain any identified records that have not already been obtained. 

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current nature and severity level of his service-connected mechanical upper back pain syndrome (diagnosed as degenerative joint disease of the lumbar spine).  A complete rationale for any opinion expressed should be included in the examination report.

The claims folder should be reviewed by the examiner prior to the examination.  The examiner is requested to describe applicable ranges of motion of the lumbar spine (flexion, extension, rotation, and combined range of motion) in terms of degrees.  The examiner should also indicate whether, and if so for how long, the Veteran has been prescribed any bed rest to treat his mechanical upper back pain disability during the course of his appeal.  The examiner should also address whether there is any ankylosis in the Veteran's spine; and the examiner should state whether the mechanical upper back pain syndrome cases muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The examiner should also comment on the effects of pain, weakness and exacerbating episodes on range of motion and functionality, and the effects of the service-connected mechanical upper back pain syndrome disabilities on the Veteran's employment and activities of daily living, if any.  

The examiner should also address the Veteran's contentions that he has a disability manifested by leg pain.  The examiner should first determine whether the Veteran does in fact have such a disability; in so doing should address the normal EMG in February 2009 and the private treatment records which show diagnoses of sciatica.  If it is determined that the Veteran does in fact have a chronic disability manifested by leg pain, the examiner should provide an opinion as to whether at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by the Veteran's military service, or is the result of a service connected disability.  In so doing, the examiner should note the allegation that the leg pain began after a post service accident in 1994 when the Veteran was working for the Postal Service.

3.  The Veteran should also be afforded an appropriate VA medical examination to determine the current nature and etiology of any psychiatric disability, to include dysthymic disorder.

The VA medical examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability, to include dysthymic disorder, either began during or was otherwise caused by the Veteran's military service.  

If the examiner concludes that the Veteran's psychiatric disability is not related to his military service directly, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's diagnosed psychiatric disability was caused or aggravated by a service connected disability (to include the Veteran's cervical spine and mechanical upper back disabilities).

A complete rationale should be provided for any opinion.  The examiner should reconcile his or her opinion with the Veteran's STRs, to include the June 1, 1987 Psychology Consultation Sheet/Medical Record, and post-service treatment records, to include the July 2004 Private Treatment Letter from Dr. Tedoff and the October 24, 2006 Mental Health Note from Smyrna VA Clinic (which reveals a diagnosis of dysthmic disorder and suggests that the dysthymic disorder is secondary to service-connected back pain disability).  The claims file should be made available to the examiner for review.  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


